DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.

Response to Amendment
Amendments to claims 1 and 10 are noted.

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive.
Applicant argues that a person of ordinary skill in the art would not equate a separation drum and a centrifuge.
This argument is not found persuasive. The office maintains that a centrifuge is a type of solid separation drum. Applicant appears to be applying an overly narrow interpretation of separation drum, at least with respect to the limitations of claim 1, e.g. by arguing that “in a separation drum, solids sink 
Applicant argues that Canelon does not teach or suggest recycling at least a portion of the second stream to the mix drum.
The office maintains the position regarding use of a mixing drum being obvious as well as recycle of recovered solvent thereto, for the same reasons discussed in the previous office action(s), in particular that selection of a mixing drum with an agitator to carry out the mixing step in Canelon is obvious to a person of ordinary skill in the art and would be associated with a reasonable expectation of success and based on the knowledge that it is common practice in the art to recycle solvents (see, e.g., Govindhakanan et al (US 2016/0130511): [0032] for evidence). Doing so in the Canelon process would have been obvious to a person of ordinary skill in the art and associated with a reasonable expectation of success, e.g. in order to minimize the economical and environmental impacts of the process.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 sets forth “extracting the solid additive material from the bottom of the solid separation drum.” Claim 1 has been amended to include the limitation of “removing the solid particles from the bottom of the separation drum.” Recitation of “extraction” is synonymous with “removing” and does not provide a distinction or further limiting aspect to the subject matter of claim 1. The office notes that Applicant should choose which word they wish to use (“removing” or “extracting”) and amend other claims accordingly, e.g. claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Canelon et al (US 2011/0174690).
Regarding claims 1, 8 and 10, Canelon discloses a method comprising:
mixing a solid additive with a petroleum residue (see [0007]-[0008]; [0022]; [0035]);
cracking the petroleum residue in a reactor containing hydrogen (see [0008], hydroconversion; [0022]; [0036]);
receiving a first portion of an effluent from the reactor, wherein the first portion comprises unreacted petroleum residue and solid additive (see [0023], a residue containing the additive; [0037]);
mixing the first portion with a solvent to form a mixture (see [0058]-[0060]; this mixing step with a toluene solvent inherently lowers the density and viscosity relative to the first portion); 
routing the mixture to a solid separation drum and allowing the mixture to separate into a liquid portion containing the solvent and the unreacted petroleum residue and a solid portion containing the solid additive (see [0060]); and
extracting the solid additive material from the bottom of the solid separation drum (see [0060], solids are decanted and washed using toluene solvent).
Canelon does not explicitly disclose mixing the first portion with the solvent in a mix drum with an agitator. However, use of such equipment would be considered obvious to a person of ordinary skill in the art, given that agitators are well known to improve mixing. Use of a mixing drum with an agitator is therefore considered to be an obvious way to carry out the mixing step in Canelon, so as to ensure effective mixing of the residue with the solvent.
Canelon further discloses recovering the unconverted vacuum residue by evaporating the toluene solvent (see [0060]), i.e. necessarily separating into a first stream enriched in unreacted feedstock (unconverted vacuum residue) and a second stream enriched in solvent (toluene). While Canelon does not explicitly disclose carrying the evaporation out in a separation column, use of a separation column to achieve the stated objective would have been obvious to and required nothing more than routine experimentation for a person of ordinary skill in the art. Evaporation requires some type of vessel to carry out the operation; thus, selection of a suitable vessel is not considered to provide a patentably distinguishing feature over the Canelon reference.
Finally, Canelon does not explicitly disclose recycling at least a portion of the second stream to the drum. However, insofar as it is common practice in the art to recycle solvents (see, e.g., Govindhakanan et al (US 2016/0130511): [0032] for evidence), recycling the solvent for reuse in the Canelon process would have been obvious to a person of ordinary skill in the art and associated with a reasonable expectation of success, e.g. in order to minimize the economical and environmental impacts of the process.
Regarding claim 2, Canelon discloses wherein the solid additive is an activated carbon material (see [0027], activated coke).
Regarding claim 3, Canelon discloses wherein the solid additive is a metal (see [0008], catalyst emulsion containing at least one group 8-10 metal and at least one group 6 metal).
Regarding claim 4, Canelon discloses wherein the solid additive is a catalyst (see [0008], catalyst emulsion with additive).
Regarding claim 5, Canelon discloses wherein the solvent comprises toluene (see [0059]-[0060]).
Regarding claim 6, Canelon discloses wherein the petroleum residue comprises vacuum distillation residue from a crude oil refining process (see [0024]).
Regarding claim 12, Canelon discloses drying the solid additive material in a drier (vacuum oven) (see [0060]). While Canelon does not disclose cooling the dried solid additive material, it would have been obvious to a person of ordinary skill in the art to do so in order to bring the dried material to a temperature which is suitable for safe handling.
Regarding claim 15, Canelon does not disclose cooling the dried solid additive material in a cooling water bath. However, the office notes that water baths are well known and common place in the art for the purpose of cooling materials in a laboratory setting. Use of a water bath for this purpose, so as to ensure safe handling of the solid material, is therefore not considered to define a patentable invention over the prior art. A person of ordinary skill in the art would arrive at the claimed embodiment by routine experimentation and with a reasonable expectation of success.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Canelon, as applied to the claims above, in view of Erisman et al (US 2,840,922).
Regarding claim 13, Canelon does not disclose cooling the dried solid additive material by exposing the material to a cooling gas in a rotating cooler.
However, such cooling technique is known in the art, as shown in Erisman. Erisman is directed to cooling materials in a rotating cooler using a cooling gas flow (see col. 1, lines 15-16l col. 2, lines 1-3; col. 3, lines 22-23). Selecting a cooling technique which is known in the art to be suitable for cooling solid materials amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success.
Regarding claim 14, the cited references do not disclose nitrogen as the cooling gas. However, insofar as nitrogen is well-known in the art for use as a cooling gas and is inert, selection of nitrogen as the cooling gas would have been obvious to a person of ordinary skill in the art (see US 9,567,529 to Cerea for evidence: col. 2, lines 13-15).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 and 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, as discussed above in the arguments section, the office is of the position that the limitations of claim 11 distinguish the instant claimed solid separation drum from the Canelon reference. Canelon does not disclose or suggest extracting (or removing) the solid additive material at a rate to maintain a solid-liquid interface level in the solid separation drum, nor does there appear to be any suggestion of motivation in the prior art which would lead a person of ordinary skill in the art to arrive at the claimed embodiment.
Regarding claim 16, the claim was previously indicated as allowable. Following is a restatement discussing the reasons for allowance.
Canelon discloses a step for washing the solids obtained from separation with a solvent (see [0060]), but does not disclose a step of mixing the first liquid portion with a second solvent to form a second mixture and separating the second mixture into a second solid portion and a second liquid portion. Nor does there appear to be any teaching or suggestion in the prior art which would lead a person of ordinary skill in the art to arrive at the claimed embodiment entailing further treatment of the liquid portion as outlined in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772